The Chancellor
ordered, that the defendant strike out so much of the answer as sets up usury, or introduce in the answer an offer to pay the principal sum with legal interest. *450Re-examinéd in chief. I don’t think Mr. Campbell had paid any attention to that stock, I don’t suppose he had. It has neve5-' paid' any dividend, to the best of my knowledge. I think the first intimation I had that he had given his proxies, was what he said to me that day. I never saw the Ryersons use his proxy. I bought that stock from Mr. Zabriskie, Mr. Campbell’s Administrator, one or two years after the interview with Mr. Camp■bell. Mr. Zabriskie, I think, took time to consider before he sold tome.